FILED
 Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before
 any court except for the purpose of                            Nov 16 2012, 9:27 am
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.                          CLERK
                                                                     of the supreme court,
                                                                     court of appeals and
                                                                            tax court




ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

DAVID M. PAYNE                                       GREGORY F. ZOELLER
Ryan & Payne                                         Attorney General of Indiana
Marion, Indiana
                                                     BRIAN REITZ
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

WILLIAM EMRY,                                        )
                                                     )
       Appellant-Defendant,                          )
                                                     )
               vs.                                   )       No. 27A02-1204-CR-274
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                      APPEAL FROM THE GRANT SUPERIOR COURT
                     The Honorable Dana J. Kenworthy, Judge Pro Tempore
                               Cause No. 27D02-1104-FB-86


                                         November 16, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                     Case Summary

       William Emry appeals the trial court’s revocation of his probation. He contends

that there is insufficient evidence that he violated his probation by committing another

crime. Because we determine that there is sufficient evidence that Emry violated his

probation based on his guilty plea, we affirm.

                             Facts and Procedural History

       On June 6, 2011, Emry pled guilty to Class B felony dealing in a controlled

substance. The trial court sentenced Emry to ten years, with six years executed on the

Grant County Community Corrections Home Detention program and four years

suspended to probation. Emry signed the rules of probation, which required him not to

commit another offense while on probation.

       On August 3, 2011, while Emry was on probation, he was riding in a vehicle and

threw a cup out the window. Wabash County Sheriff’s Department Officer Benjamin

Mota conducted a traffic stop for littering. During the traffic stop, Officer Mota testified

that Emry made “several furtive movements” and appeared to be very nervous. Tr. p. 19.

Officer Mota searched the vehicle and discovered marijuana under the passenger-side

seat. The State charged Emry with Class D felony possession of marijuana, and Emry

pled guilty under oath. Appellant’s App. p. 53.

       The State filed a petition to revoke Emry’s probation based on his commission of

another criminal offense.     Id. at 46-47.       At the probation-violation hearing, Emry

admitted he understood the terms of his probation, had been arrested and pled guilty to

possession of marijuana, and had been informed that his guilty plea could adversely

                                              2
affect his probation. Tr. p. 31. However, Emry also testified that he had lied when he

had previously pled guilty to possession of marijuana.         Id. at 30-31.    Despite that

testimony, the trial court held that Emry had violated his probation, stating

       Defendant violated the terms of his probation. The time to challenge the
       facts of the new criminal case was in Wabash. You swore under oath that
       you were guilty of that offense and then you swore under oath here that
       you’re not guilty of that offense. Even looking at that we have a crime
       because you swore under oath and told a lie in one Court or the other, so
       either way you look at this, you’ve violated your probation.

Id. at 34.

       The trial court revoked Emry’s probation and ordered him to serve the remainder

of his ten-year sentence at the Department of Correction. Emry now appeals.

                                 Discussion and Decision

       A probation-revocation hearing is civil in nature, and the State need only prove the

alleged violations by a preponderance of the evidence. Cox v. State, 706 N.E.2d 547, 551

(Ind. 1999), reh’g denied.     It is well settled that violation of a single condition of

probation is sufficient to revoke probation. Wilson v. State, 708 N.E.2d 32, 34 (Ind. Ct.

App. 1999). If the court finds that the probationer has violated a condition of his

probation at any time before the termination of the probationary period and the petition to

revoke is filed within the probationary period, then the court may order execution of the

sentence that had been suspended. Wilburn v. State, 671 N.E.2d 143, 147 (Ind. Ct. App.

1996), trans. denied; see also Ind. Code § 35-38-2-3(g)(3) (“If the court finds that the

person has violated a condition at any time before termination of the period, and the

petition to revoke is filed within the probationary period, the court may impose one (1) or


                                             3
more of the following sanctions: . . . (3) Order execution of all or part of the sentence that

was suspended at the time of initial sentencing.”).

       In addition, when reviewing the sufficiency of the evidence to revoke probation,

we consider only the evidence most favorable to the judgment without reweighing that

evidence or judging the credibility of the witnesses. Woods v. State, 892 N.E.2d 637, 639

(Ind. 2008). If there is substantial evidence of probative value to support the trial court’s

decision that a probationer has violated any terms of probation, the reviewing court will

affirm its decision to revoke probation. Id. at 639-40.

       Looking at the facts most favorable to the judgment, Emry pled guilty to and was

convicted of possession of marijuana while he was on probation. Tr. p. 31. He was

aware that this was a probation violation, but he still pled guilty knowingly and

voluntarily. Id. Emry also makes no argument that the factual basis for his guilty plea

was insufficient or that his admission was equivocal in any way. Ind. Code § 35-35-1-

3(a), (b).

       Emry’s contention that there is insufficient evidence that he violated probation as a

result of his testimony that he lied during his guilty plea is an attempt to have us reweigh

the evidence, which we will not do. The trial court did not err in finding that Emry

violated his probation by committing another crime. We therefore affirm the trial court’s

revocation of Emry’s probation and the order that he serve the balance of his previously

suspended ten-year sentence.

       Affirmed.

MATHIAS, J., and BARNES, J., concur.

                                              4